EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This supplemental notice of allowance is in response to the Information Disclosure Statement filed on 20 June 2018.

Information Disclosure Statement
The information disclosure statement filed 6/20/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because information for NPL 1 is missing from being presented in the text field. The end portion of the provided text is cut off from being displayed in the text field. In particular, the application number of the US Appl No. is missing and any other text after the number. Furthermore, each of the PGPubs listed in NPL 1 should be listed separately under “US Patent Application Publications” to be properly considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-3, 6, 8-9 remain allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177